Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 23-26 and 31-32 in the reply filed on 09/02/2021 is acknowledged.
Claims 15-22, and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of a cold rolled steel sheet, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2021.
Claims 35-42 are withdrawn from further consideration pursuant MPEP 1850, unity is found lacking, as being drawn to a nonelected invention of a cold rolled steel sheet.

Response to Amendment/Arguments

The amendment filed on 09/02/2021 has been entered. Applicant’s arguments with respect to Allain (US2014/0170439) have been considered and no rejections are made over Allain. Grounds for allowance are set forth below. 

Status of Claims
Claims 1-22 and 27-30 have been canceled. Claims 33-38 have been added. Claim 23 has been amended. Claims 23-26 and 31-42 are pending in the application, including independent claims 23 and 35.  Claims 35-42 are withdrawn. Claims 23-26 and 31-32 remain for examining. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment, suggested in an interview on November 1, 2021 with Attorney William C. Gehris.  Approval for amendments given 11/03/2021.
The application has been amended as follows: 
Please amend claims 23 and 32 to read as follows, and cancel claims 35-42: 

Claim 23 (currently amended): A method of manufacturing [[of]] a cold rolled steel comprising the following successive steps:
providing a steel composition comprising, in weight percentage,
0.19% ≤ carbon ≤ 0.24%,
1.9% ≤ manganese ≤ 2.2%,
1.4% ≤ silicon ≤ 1.6%,
0.01% ≤ aluminum ≤ 0.06%,

phosphorus ≤ 0.02%,
sulfur ≤ 0.03%, and
[[the]]a balance comprising iron and unavoidable impurities, to obtain a semi-finished product;
reheating said semi-finished product to a temperature between 1000°C and 1280°C; 
rolling the said semi-finished product completely in an austenitic range at a hot rolling finishing temperature greater than or equal to 850°C to obtain a hot rolled steel sheet;
cooling the hot rolled steel sheet at a cooling rate above 30°C/s to a coiling temperature below or equal to 600°C;and coiling said hot rolled sheet;
cooling said hot rolled sheet;
subjecting said hot rolled steel sheet to an annealing at a temperature between 400 and 750°C [[during]]for 1 h to 96 h;
cold rolling said hot rolled steel sheet with a reduction rate between 35 and 90% to obtain a cold rolled steel sheet;
Page 2 of 8Application No. 16/470,72820704.1098Reply to the Restriction Requirement mailed on June 3, 2021then continuously annealing said cold rolled steel sheet at a rate between 1 to 20°C/s to a soaking temperature between Ac3 and Ac3+ 500°C [[during]]for at least 100 s
then cooling said cold rolled steel sheet at a rate greater than 20°C/s to a temperature between Ms-10°C and Ms+10°C, wherein Ms is the Ms temperature of the initial austenite prior cooling and then
and then cooling said cold rolled steel sheet down to room temperature at a cooling rate not more than 2000C/s.

Claim 32 (Previously presented): A method of claim 23, further comprising performing scale removal process after annealing on said hot rolled 

Claims 35-42 (Canceled).

Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 23-26 and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest pieces of prior art are Allain et al. (US-20140170439-A1, hereinafter Allain-1), Allain et al. (WO-2015011511-A1, see English equivalent document US-20160160309-A1 unless otherwise noted, hereinafter Allain-2), and Takashima et al. (US-20160369369-A1, hereinafter Takashima). 
None of the known closest prior art teach the compositional range combined with the eleven step method of the instant claim 23. 

Allain-2 teaches a fabrication process for an annealed cold-rolled steel sheet ([0013]) with an overlapping method ([0053]-[0065]), however Allain-2 teaches a range of C outside of the claimed range. Allain-2 teaches that the range of C is 0.26 to 0.45% by weight and that if C is less than 0.26 wt.% the mechanical strength becomes insufficient and the uniform elongation property cannot be achieved ([0037]).
Allain-2 teaches a microstructure with residual austenite and martensite ([0009]) that overlaps the microstructure of the instant specification ([0012], [0035]), however while Allain-2 states the balance of the microstructure is bainite and ferrite ([0009]) the percentages of these phases are not specified. 
As a whole, with overlapping method steps, different ranges of C, and ambiguity of bainite to ferrite amounts in the microstructural balance; when all of the evidence is considered, the evidence of obviousness is outweighed by the evidence of nonobviousness.
Takashima teaches a high-strength cold-rolled steel sheet ([0002]). Takashima teaches an overlapping method ([0025]), however Takashima teaches that the range of Mn is 2.4 to 3.5% by weight ([0033]) which is outside the claimed range of Mn. Takashima teaches a microstructure with residual austenite and ferrite ([0021]) that overlap the microstructure of the instant specification ([0012], [0035]), however while Takashima does state the balance of 
As a whole, with overlapping method steps, different ranges of Mn, and ambiguity of bainite to tempered martensite amounts in the microstructural balance; when all of the evidence is considered, the evidence of obviousness is outweighed by the evidence of nonobviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734